Exhibit 10.1

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of June 15, 2012 by and among PMC COMMERCIAL
TRUST, a real estate investment trust organized under the laws of the State of
Texas (“PMC), FIRST WESTERN SBLC, INC., a Florida corporation (“First Western”)
(PMC and First Western individually each referred to as a “Borrower” and
collectively as “Borrowers”), EACH OF THE FINANCIAL INSTITUTIONS WHICH IS A
SIGNATORY HERETO OR WHICH MAY FROM TIME TO TIME BECOME A PARTY HERETO
(individually, a “Lender” and collectively, the “Lenders”) and JPMORGAN CHASE
BANK, National Association (“JPMorgan”), a national banking association, as
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, Borrowers, Lenders and Administrative Agent are party to that Amended
and Restated Credit Agreement, dated as of December 10, 2010, as amended by that
certain First Amendment to Amended and Restated Credit Agreement, dated as of
June 8, 2011 (as the same has been or may be renewed, extended, amended and
restated from time to time, the “Credit Agreement”); and

WHEREAS, Borrowers have requested that Administrative Agent and Lenders agree to
an amendment extending the maturity date and making other changes. Subject to
the conditions set forth in this Amendment, Administrative Agent and Lenders
have agreed to amend the Credit Agreement as set forth herein.

NOW, THEREFORE, the parties to this Amendment, for good, fair and valuable
consideration, the receipt and reasonable equivalency of which are hereby
acknowledged, do hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms; References. Unless otherwise stated in this Amendment
(a) terms defined in the Credit Agreement have the same meanings when used in
this Amendment, and (b) references to “Sections,” “Schedules” and “Exhibits” are
to sections, schedules and exhibits to the Credit Agreement.

ARTICLE II

AMENDMENTS

Section 2.1 Amendment to Section 1.1 of the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to add the following definition in proper
alphabetical order to read in its entirety as follows:

“Second Amendment Effective Date” means June 15, 2012.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 2.2 Amendment to Section 9.1 of the Credit Agreement. Section 9.1 of the
Credit Agreement is hereby amended to read in its entirety as follows:

9.1 Minimum Net Worth. The Companies’ consolidated Net Worth shall not at any
time during any period set forth below be less than the amount set forth
opposite such time period:

 

Time Period

   Minimum Net Worth   Second Amendment Effective Date through June 30, 2012   
$ 139,500,000    July 1, 2012 through September 30, 2012    $ 137,000,000   
October 1, 2012 through December 31, 2012    $ 134,500,000    January 1, 2013
and thereafter    $ 132,000,000   

Section 2.3 Amendments to Exhibit D. Exhibit D to the Credit Agreement is hereby
deleted and the attached Exhibit D is hereby substituted in its stead.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent. Notwithstanding any contrary provisions
herein, this Amendment is not effective unless and until:

(a) the representations and warranties in this Amendment and in the Credit
Agreement are true and correct;

(b) the Administrative Agent shall have received counterparts of this Amendment
executed by each party named below;

(c) the Administrative Agent shall have received reimbursement for all costs and
expenses incurred by it in connection with this Amendment and the other
transactions to the extent invoiced; and

(d) the Administrative Agent shall have received such other documents,
instruments and certificates as reasonably requested by it in connection with
this Amendment.

ARTICLE IV

NO WAIVER

Section 4.1 No Waiver. Nothing herein shall be construed as a consent to or
waiver of any Potential Default or Event of Default which may now exist or
hereafter occur or any violation of any term, covenant or provision of the
Credit Agreement or any other Credit Document. All rights and remedies of the
Administrative Agent and the Lenders are hereby expressly reserved with respect
to any such Potential Default or Event of Default. Nothing herein shall diminish
the right of the Administrative Agent or any Lender to require strict
performance by Borrowers of each provision of any Credit Document to which such
Person is a party, except as expressly provided herein. All terms and provisions
and all rights and remedies of the Administrative Agent and the Lenders under
the Credit Documents shall continue in full force and effect and are hereby
confirmed and ratified in all respects.

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 2



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

Section 5.1 Ratifications. This Amendment modifies and supersedes all
inconsistent terms and provisions of the Credit Documents, and except as
expressly modified and superseded by this Amendment, the Credit Documents are
ratified and confirmed and continue in full force and effect. Borrowers,
Administrative Agent and Lenders agree that the Credit Documents, as amended by
this Amendment, continue to be legal, valid, binding and enforceable in
accordance with their respective terms.

Section 5.2 Representations and Warranties. Each of the Borrowers hereby
represents and warrants to Administrative Agent and Lenders that (a) this
Amendment and any Credit Documents to be delivered under or in connection with
this Amendment have been duly executed and delivered by PMC and First Western,
(b) no action of, or filing with, any Governmental Authority is required to
authorize, or is otherwise required in connection with, the execution, delivery,
and performance by PMC or First Western of this Amendment and any Credit
Document to be delivered under or in connection with this Amendment, (c) this
Amendment and any Credit Documents to be delivered under or in connection with
this Amendment are valid and binding upon PMC and First Western and are
enforceable against PMC and First Western in accordance with their respective
terms, (d) the execution, delivery, and performance by PMC and First Western of
this Amendment and any Credit Documents to be delivered under or in connection
with this Amendment do not require the consent of any other Person and do not
and will not constitute a violation of any applicable laws, agreements or
understandings to which such Person is a party or by which such Person is bound,
(e) the representations and warranties contained in the Credit Agreement, as
amended by this Amendment, and any other Credit Document are true and correct in
all material respects as of the date of this Amendment (except for any
representations and warranties that speak to a specific date prior to the date
of this Amendment), (f) as of the date of this Amendment, no Potential Defaults
or Events of Default exist, and (g) that certain Guaranty executed by PMC, dated
as of December 28, 2010 (i) is hereby ratified and confirmed, (ii) continues in
full force and effect, and (iii) continues to be legal, valid, binding and
enforceable in accordance with its terms.

Section 5.3 References. All references in the Credit Documents to the “Credit
Agreement” refer to the Credit Agreement as amended by this Amendment. This
Amendment is a “Credit Document” as referred to in the Credit Agreement and the
provisions relating to Credit Documents in the Credit Agreement are incorporated
herein by reference, the same as if set forth verbatim in this Amendment.

Section 5.4 Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.

Section 5.5 Parties Bound. This Amendment binds and inures to the benefit of
each Borrower, Agent and each Lender and their respective successors and
assigns.

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 3



--------------------------------------------------------------------------------

Section 5.6 Entirety. THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT, AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES FOR THE TRANSACTIONS THEREIN, AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SU BSEQUENT ORAL AGREEMENT BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank.]

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

 

BORROWERS:   PMC COMMERCIAL TRUST By:   /s/ Barry N. Berlin  

Barry N. Berlin

Executive Vice President and

Chief Financial Officer

  FIRST WESTERN SBLC, INC.   By:   /s/ Barry N. Berlin  

Barry N. Berlin

Executive Vice President and

Chief Financial Officer

ADMINISTRATIVE AGENT AND LENDERS:

JPMORGAN CHASE BANK, N.A.,

individually, as a Lender and as Administrative Agent

 

/s/ Michael B. Becker

By:     Michael B. Becker

Title: Senior Underwriter

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – SIGNATURE PAGE